Exhibit 10.1
English Translation
 
Asset Acquisition Agreement


This ASSET ACQUISITION AGREEMENT (the “Agreement”) is entered into as of June
29, 2007 by and between following parties in Deyang City, Sichuan Province.
 
Acquirer: Henan Zhongpin Food Share Co., Ltd. (“Party A”), is a limited
liability corporation duly incorporated and validly existing under the laws of
the People’s Republic of China, whose address is 21 Changshe Road, Changge City,
Henan Province, and whose legal representative is Zhu Xianfu.
 
Acquiree: Deyang East China Food Company Limited (“Party B”), is a limited
liability corporation duly incorporated and validly existing under the laws of
the People’s Republic of China whose address is 1 Feiwu Village, Zhongjiang
City, Cangshan County, Sichuan Province, and whose legal representative is Chen
Kui.


WHEREAS, Party B desires to sell, transfer and assign to Party A, and Party A
desires to purchase and acquire from Party B, all of its assets. Now therefore,
after friendly negotiation, the parties hereto agree as follows:


SECTION 1  PURCHASE OF THE ASSETS


1.1 Purchase of the Assets
 
Party A agrees to purchase and acquire all of the assets from Party B, including
the real estate of Guoxin Meat Packing Plant located in Deyang City, Cangshan
County, its manufacturing equipment and facilities, office supplies and other
materials which are specified in the “Assets List” attached hereto (hereafter
referred to as the “Transferred Assets”), and Party B agrees to transfer and
sell all such assets to Party A according to the terms and conditions of this
Agreement.
 
1.2  Asset Delivery
 
Asset delivery is carried out in two parts as follows:
 
(1) The real estate and related facilities specified in the Assets List shall be
delivered to Party A on the effective date of this agreement;
 
1

--------------------------------------------------------------------------------


 
(2) Other assets, including the manufacturing equipment and office supplies,
among other things, shall be delivered to Party A on the same date of Party A’s
payment of the Purchase Price to Party B pursuant to Section 2 hereunder.
 
1.3  Procedures for Transferring Possession
 
(1) Party B shall assist and support Party A in transferring possession of the
real estate with the registration authority department when Party B delivers the
real estate specified in the Assets List pursuant to Section 1.2 and shall hand
in the proprietorship certificate under Party B’s name.
 
(2) Party B agrees to provide Party A with the invoices, purchase contract and
other materials related to the purchased assets pursuant to Section 1.2.
 
1.4  Release of Mortgage
 
Because Party B has mortgaged the Transferred Assets specified in the Assets
List to Deyang Commercial Bank, Deyang Commercial Bank and Party B agree to
terminate the Mortgage Contract signed between them within three business days
of Party A’s payment of the Purchase Price to Party B. Furthermore, Party B
shall arrange for the termination of the mortgage registration with the local
real estate administrative organization and the Administration Bureau for
Industry and Commerce and then shall hand over the property ownership
certificates to Party A.


SECTION 2  PAYMENT PRICE


2.1 Purchase Price
 
In consideration for Party B’s sale, transfer and assignment of the Assets,
Party A shall pay Party B the aggregate sum of RMB 49,950,000 (approximate
U.S.$6,555,806 based on the currency exchange rate on 06/25/2007 ) (the
“Purchase Price”).
 
2.2 Payment Terms
 
Party A covenants that the full Purchase Price shall be paid within three
business days upon the execution of this agreement.
 
2

--------------------------------------------------------------------------------


 
SECTION 3  REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties relating to Party A
 
Party A makes following representations and warranties to Party B:
 
(1) Party A is a limited liability corporation duly incorporated, validly
existing and in good standing under the laws of the People’s Republic of China;
 
(2) Party A has the requisite corporate power and authority to enter into and
perform this Agreement and the execution, delivery and performance of this
agreement have been duly and validly authorized by all necessary corporate
actions.
 
(3) When executed and delivered,this agreement shall constitute a valid and
binding obligation of Party A in accordance with its terms.


3.2  Representations and Warranties relating to Party B
 
Party B makes the following representations and warranties to Party A:
 
(1) Party B is a limited liability corporation duly incorporated, validly
existing and in good standing under the laws of the People’s Republic of China;
 
(2) Party B has the requisite corporate power and authority to enter into and
perform this Agreement and the execution, delivery and performance of this
agreement have been duly and validly authorized by all necessary corporate and
legal actions (including all necessary governmental approvals);
 
(3) When executed and delivered, this agreement shall constitute a valid and
binding obligation of Party B in accordance with its terms;
 
(4) The execution and performance of this agreement does not violate any
existing contractual obligations to which Party B is a party; no proceedings,
arbitrations or administrative procedures are pending that will impact the
execution and performance of the obligations hereto;
 
(5) Party B has complete ownership of the transferred assets and is entitled to
sell, transfer or assign all such assets and has no obligations or indebtedness
including mortgages and guaranties other than those disclosed in the Assets List
attached hereto;
 
(6) As of the date of execution of this Agreement until the date of completion
of transfer of all the assets hereto, Party B shall not place additional
obligations and/or indebtedness, including guaranties, on the transferred
assets; shall not dispose of the transferred assets in any way; and guaranties
that no event or condition has occurred that has had or could reasonably be
expected to have a Material Adverse Effect on the assets;
 
3

--------------------------------------------------------------------------------


 
(7) Necessary property insurance has been obtained for the Transferred Assets
and such polices shall remain effective before and during the delivery of the
related assets.


SECTION 4  DEFAULT OBLIGATIONS


4.1 Party A’s Default Obligations
 
(1) If Party A fails to pay the amount of the Purchase Price payable according
to the Agreement, 0.01% of the delayed payment shall be charged for such
default, which on no account shall exceed 10% of the total Purchase Price.
 
(2) If Party A delays in paying the Purchase Price due and the situation does
not improve within 20 days after Party A’s receipt of notice from Party B of
such default, Party B shall be allowed to terminate this agreement after 30 days
notice to the other party in writing;
 
(3) If Party A defaults in its representations and warranties or other
obligations hereto which makes Party B undergo damages or losses, Party B has
the right to require Party A to indemnify it for any such losses.
 
4.2 Party B’s Default Obligations
 
(1) If Party B defaults in its representations and warranties or other
obligations hereto and such default causes Party A to undergo damages or losses,
Party A has the right to require Party B to indemnify it for all such losses.
Party A is entitled to deduct the amount of the corresponding loss from the
unpaid Purchase Price.
 
(2) Party B is responsible for assuming all obligations, penalties,
compensations or tax obligations from any Third Party or governmental body which
occurred before the delivery of the acquired assets to Party A. If Party A is
exposed to any damages or losses, Party B has the obligation to indemnify Party
A for such losses.
 
4

--------------------------------------------------------------------------------


 
(3) If Party B fails to timely transfer its real estate pursuant to Section 1,
Party B shall compensate Party A 0.03% of the Purchase Price per day as a
penalty, which penalty on no account shall exceed 10% of the Purchase Price. If
the situation does not improve within 20 days after Party B’s receipt of notice
from Party A requiring the transfer of such real estate, Party A shall be
allowed to terminate this Agreement after 30 days upon delivering such notice to
Party B.


SECTION 5  FORCE MAJEURE


5.1 Force Majeure
 
If either Party delays or fails to perform the obligations hereto because of an
event of force majeure such as earthquakes, typhoons, flood, fire and
explosions, such Party shall notify the other Party immediately and provide
documents certifying such event(s) within 15 days of such event’s occurrence
explaining the reason of such delay or failure to perform the corresponding
obligations.
 
5.2 Exemptions
 
In the event of force majeure, neither party shall be responsible for the other
Party’s damage or loss arising from the delay or failure of performance. The
party which claims to suffer the force majeure shall promptly take the measures
to minimize the effects or influences arising from such force majeure events.


SECTION 6  OTHER STIPULATIONS


6.1 Amendments in Writing
 
This Agreement may not be amended or modified in any manner except by a written
agreement duly authorized and executed by both parties.
 
6.2 Effectiveness
 
The agreement shall be effective upon the execution by the respective corporate
officers of the parties hereto.
 
6.3 Settlements of Disputes
 
The parties agree that all actions and proceedings arising out of this Agreement
or any of the transactions contemplated hereby shall be settled through friendly
negotiations. If any dispute extends for longer than 30 days, either party is
entitled to bring an arbitration action before the Zhengzhou Arbitration
Commission. In connection with any such action or proceeding, both parties agree
to submit to the jurisdiction of, and venue in, such court in accordance with
the existing effective arbitration rules. The arbitration judgment will be final
and shall be binding on each party.
 
5

--------------------------------------------------------------------------------


 
6.4 Counterparts
 
This Agreement shall be executed in quadruplication, with two copies for each
party, which copies shall be deemed to be of equal effect.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.




Party A: (Seal)
Legal representative:  /s/ Zhu Xianfu




Party B: (Seal)
Legal representative: /s/ Chen Kui


Exhibit I: Assets List
 
6

--------------------------------------------------------------------------------


 
 
Assets List of Deyang East China Food Company Limited

 
I  housing and building

 
No.
 
purpose
 
structure
 
NO. of storey
 
NO.of property right certificate
 
area of structure(sq.m.)
 
replacement unit price(yuan/square)
 
(%)newness rate
 
indicated value by cost approach (ten thousand yuan)
1
 
dormitory
 
mixed
 
4
 
01450
 
965.24
 
1250
 
95
 
114.62
2
 
boiler　room
 
mixed
 
1
 
01451
 
145.14
 
1404.4
 
92
 
18.75
3
 
workshop(including freezer room)
 
mixed
 
1
 
01452
 
2940.68
 
4160
 
92
 
1125.46
4
 
waiting pens
 
mixed
 
1
 
01453
 
997.32
 
1099.4
 
95
 
104.16
5
 
office building
 
mixed
 
3
 
01454
 
943.5
 
1320
 
95
 
118.31
6
 
guard
 
mixed
 
1
 
01455
 
32.04
 
1243.2
 
95
 
3.78
7
 
workshop
 
mixed
 
1
 
01456
 
2039.61
 
1861.4
 
92
 
349.28
8
 
dining room
 
mixed
 
1
 
 
 
440
 
750
 
95
 
31.35
9
 
road
 
mixed
 
 
     
8522
 
160
 
92
 
125.44
10
 
bounding wall
 
brick-and-concrete
         
506
 
320
 
91
 
14.73
11
 
virescence
 
lawn and tree
         
1334
 
210
 
100
 
28.01
12
 
waiting pens
 
mixed
 
1
     
1000
 
1099.4
 
100
 
109.94
13
 
materials warehouse
 
mixed
 
1
     
360
 
1460
 
100
 
52.56
14
 
boiler room
 
mixed
 
1
     
216
 
1404.4
 
100
 
30.34
15
 
sewage treatment room and pool
 
mixed
 
1
     
745
 
1390
 
100
 
103.56
16
 
cold store
 
mixed
 
1
     
500
 
4160
 
100
 
208.00
total
                 
21686.53
         
2538.3075

 
7

--------------------------------------------------------------------------------


 
II. machine equipment


NO.
 
name
 
type
 
quantity
 
fixed number of year
 
storage place
 
unit value (ten thousand yuan0
 
newness rate
 
total value (ten thousand yuan)
1
 
freezing machine and equipment
 
 
 
1
 
10 ten years
 
inside factory
 
 
 
 
 
 
①
 
ammonia compressor
 
8ASJ-170
 
3
 
10 ten years
 
inside factory
 
23.4
 
85%
 
59.67
②
 
ammonia compressor
 
8ASJ-125
 
1
 
10 ten years
 
inside factory
 
18.6
 
85%
 
15.81
③
 
suspended suction fan
 
HLL150-250
 
8
 
10 ten years
 
inside factory
 
2.4
 
85%
 
16.32
④
 
pedestal suction fan
 
KLL-350
 
5
 
10 ten years
 
inside factory
 
4.6
 
85%
 
19.55
2
 
freezing machine and equipment
 
 
 
1
 
10 ten years
 
inside factory
 
 
 
 
 
 
①
 
Electrical Control Cabinet
 
135100-85100
 
4
 
10 ten years
 
inside factory
 
7.2
 
85%
 
24.48
②
 
floating liquid control machine
 
40
 
8
 
10 ten years
 
inside factory
 
0.84
 
85%
 
5.712
③
 
far- distance indicator
 
2007/1/4
 
4
 
10 ten years
 
inside factory
 
0.72
 
85%
 
2.448
④
 
ammonia valve
 
200-8
 
271
 
10 ten years
 
inside factory
 
0.08
 
85%
 
18.428
⑤
 
axis cooling machine
 
THO-116-4-35
 
28
 
10 ten years
 
inside factory
 
0.46
 
85%
 
10.948
⑥
 
upright condenser
 
HV-200
 
2
 
10 ten years
 
inside factory
 
9.6
 
85%
 
16.32
⑦
 
ammonia receiver
 
2A-50
 
1
 
10 ten years
 
inside factory
 
14.1
 
85%
 
11.985
⑧
 
Low pressure circulation receiver
 
DX2-3.5
 
2
 
10 ten years
 
inside factory
 
12.9
 
85%
 
21.93
⑨
 
intercooler
 
2L-10
 
1
 
10 ten years
 
inside factory
 
4.2
 
85%
 
3.57
⑩
 
folding screen pump
 
409-40
 
5
 
10 ten years
 
inside factory
 
0.78
 
85%
 
3.315
3
 
cutting pipeline
 
 
 
1
 
10 ten years
 
inside factory
 
 
 
 
 
 
①
 
stainless steel cutting bench
 
1/4/2007
 
2
 
10 ten years
 
inside factory
 
5.2
 
85%
 
8.84
②
 
Belts
 
1-2transmit
 
2
 
10 ten years
 
inside factory
 
1.6
 
85%
 
2.72
③
 
track
 
125
 
1
 
10 ten years
 
inside factory
 
36
 
85%
 
30.6
4
 
slaughter pipeline
 
 
 
1
 
10 ten years
 
inside factory
 
 
 
 
 
 
①
 
hogskin preshelled line
 
B-001 strip
 
1
 
10 ten years
 
inside factory
 
10.2
 
85%
 
8.67
②
 
barker
 
110strip
 
1
 
10 ten years
 
inside factory
 
0.94
 
85%
 
0.799
③
 
upright unhairing machine
 
001unhair
 
1
 
10 ten years
 
inside factory
 
5.8
 
80%
 
4.64
④
 
upright pig cleaning machine
 
160 cleaning
 
2
 
10 ten years
 
inside factory
 
3.6
 
80%
 
5.76
⑤
 
track
 
125
 
1
 
10 ten years
 
inside factory
 
111
 
80%
 
88.8
5
 
switchboard stainless steel fan
 
135#
 
5
 
10 ten years
 
inside factory
 
0.12
 
85%
 
0.51
6
 
refrigeratory equipment
 
30×10
 
345stere
 
10 ten years
 
inside factory
 
0.39
 
85%
 
114.3675
7
 
air condition diffuser air supply
 
ASJ-010
 
28
 
10 ten years
 
inside factory
 
1.2
 
85%
 
28.56
8
 
air-condition place with a draught
 
ABL-002
 
3
 
10 ten years
 
inside factory
 
5.6
 
85%
 
14.28
9
 
air-conditioner muffler
 
AJY-500
 
6
 
10 ten years
 
inside factory
 
0.2
 
85%
 
1.02
10
 
general screen ,main electric screen and split screen
 
1# 2#
 
6
 
10 ten years
 
inside factory
 
2.8
 
85%
 
14.28
11
 
capacitance assistant screen
 
005#
 
2
 
10 ten years
 
inside factory
 
13.5
 
85%
 
22.95
12
 
control cabinet
 
21
 
3
 
10 ten years
 
inside factory
 
5.2
 
85%
 
13.26
13
 
suspended controller
 
50
 
21
 
10 ten years
 
inside factory
 
0.1
 
85%
 
1.785
14
 
vacuum machine
 
600#
 
2
 
8 eight years
 
inside factory
 
0.84
 
85%
 
1.428
15
 
sewage treatment equipment
 
 
 
1
 
8 eight years
 
inside factory
 
126
 
70%
 
88.2
16
 
diesel oil electrical machine unit
 
100KW
 
1
 
8 eight years
 
inside factory
 
5.4
 
60%
 
3.24
17
 
water supply
 
 
 
1
 
8 eight years
 
inside factory
 
65
 
92%
 
59.8
18
 
circuit
 
 
 
1
 
8 eight years
 
inside factory
 
98
 
92%
 
90.16
19
 
transformer
 
315KWA
 
2
 
8 eight years
 
inside factory
 
21.3
 
92%
 
39.192
20
 
boiler
 
a complete set of equipment
 
1
 
8 eight years
 
inside factory
 
150
 
100%
 
150
21
 
boiler
 
2 ton chain boiler
 
1
 
8 eight years
 
inside factory
 
31.5
 
100%
 
31.5
 
total
 
 
 
 
 
 
 
 
 
801.37
 
 
 
1055.8475

 
8

--------------------------------------------------------------------------------


 
III. electronic equipment

No.
 
name
 
type
 
quantity
 
years
 
storage place
 
unit value
 
newness rate
 
Total Value
1
 
1T Weigh-bridge
 
HT9800-P
 
1
 
eight years
 
inside factory
 
0.7
 
70%
 
0.49
2
 
5T Weigh-bridge
 
HT9800-B
 
1
 
eight years
 
inside factory
 
2.1
 
70%
 
1.47
3
 
300KGPrice computing scale
 
H300-C
 
2
 
eight years
 
inside factory
 
0.3
 
85%
 
0.51
4
 
60KG computing weighing scales
 
H3205-F
 
5
 
eight years
 
inside factory
 
0.2
 
85%
 
0.85
5
 
1T Weigh-bridge
 
H3104-E
 
2
 
eight years
 
inside factory
 
0.3
 
70%
 
0.42
6
 
Weigh-bridge
 
H3114-G
 
4
 
eight years
 
inside factory
 
0.8
 
70%
 
2.24
1
 
Hisence air-condition
 
KFR-3301GW/D
 
7
 
eight years
 
inside factory
 
0.26
 
90%
 
1.638
2
 
Hisence air-condition
 
KFR-65LW/D
 
1
 
eight years
 
inside factory
 
0.2
 
90%
 
0.18
3
 
Hisence air-condition
 
KFR-7208LW/D
 
2
 
eight years
 
inside factory
 
0.32
 
90%
 
0.576
4
 
computer and printer
 
6C/500 LQ-670KT
 
2
 
eight years
 
inside factory
 
0.48
 
90%
 
0.864
5
 
52 inch color TV
 
SONY-52
 
1
 
eight years
 
inside factory
 
0.47
 
90%
 
0.423
6
 
29 inch color TV
 
ZINI9000
 
1
 
eight years
 
inside factory
 
0.3
 
90%
 
0.27
 
total
                 
6.43
 
 
 
9.931

 
9

--------------------------------------------------------------------------------


 
IV. Low Value and Easily Consumed Material
 
(I)　materials and appliance
 
No.
 
name
 
type
 
quantity
 
years
 
storage place
 
unit value (ten thousand yuan)
 
newness rate
 
total value (ten thousand yuan)
1
 
zinc pipe
 
Ф50
 
114
 
10 ten years
 
inside factory
 
0.011
 
85%
 
1.0659
2
 
steels
 
 
 
94.069ton
 
10 ten years
 
inside factory
 
0.47162721
 
85%
 
37.7107
3
 
stainless steel pothook
 
1-300hang
 
300
 
10 ten years
 
inside factory
 
0.008
 
95%
 
2.28
4
 
pushcart
 
 
 
7
 
8 eight years
 
inside factory
 
0.042
 
80%
 
0.2352
5
 
warehouse man handbarrow
 
 
 
13
 
8 eight years
 
inside factory
 
0.036
 
80%
 
0.3744
6
 
stainless steel pushcart
 
 
 
20
 
8 eight years
 
inside factory
 
0.045
 
85%
 
0.765
7
 
stainless steel cutting bench
 
 
 
36
 
8 eight years
 
inside factory
 
0.012
 
85%
 
0.3672
8
 
stainless steel prechilled frame
 
 
 
32
 
8 eight years
 
inside factory
 
0.21
 
85%
 
5.712
9
 
quarantine and inspection stainless steel vehicle
 
 
 
4
 
8 eight years
 
inside factory
 
0.03
 
85%
 
0.102
10
 
freezing tray
 
 
 
1800
 
8 eight years
 
inside factory
 
0.003
 
85%
 
4.59

 
total 
 
 
 
 
 
 
 
 
 
0.86862721
 
 
 
53.2024

 
10

--------------------------------------------------------------------------------


 
(II)   office product

No.
 
name
 
type
 
quantity
 
years
 
storage place
 
unit value (ten thousand yuan)
 
newness rate
 
china [china.jpg] total value(ten thousand yuan)
1
 
double table
 
1jinheng-1
 
12
 
eight years
 
inside factory
 
0.023
 
80%
 
0.2208
2
 
single tabke
 
2jinheng-2
 
7
 
eight years
 
inside factory
 
0.015
 
80%
 
0.084
3
 
office wooden chair
 
3jinheng-3
 
56
 
eight years
 
inside factory
 
0.007
 
80%
 
0.3136
4
 
big conference table
 
4jinheng-4
 
1
 
eight years
 
inside factory
 
0.4
 
80%
 
0.32
5
 
leather conference chair
 
5jinheng-5
 
20
 
eight years
 
inside factory
 
0.03
 
80%
 
0.48
6
 
garerobe cabinet for all workers
     
50
 
eight years
 
inside factory
 
0.02
 
80%
 
0.8
7
 
boss table
 
6jinheng-6
 
1
 
eight years
 
inside factory
 
0.2
 
80%
 
0.16
8
 
boss chair
 
7jinheng-7
 
1
 
eight years
 
inside factory
 
0.2
 
80%
 
0.16
9
 
leather sofa
 
8jinheng-8
 
2
 
eight years
 
inside factory
 
0.7
 
80%
 
1.12
10
 
big book cabinet
 
9jinheng-9
 
1
 
eight years
 
inside factory
 
0.04
 
80%
 
0.032
11
 
double simmous bed
 
10jinheng-10
 
11
 
eight years
 
inside factory
 
0.12
 
80%
 
1.056
12
 
quarto door garderobe
 
1jinheng-11
 
1
 
eight years
 
inside factory
 
0.13
 
80%
 
0.104
13
 
dresser and stool
 
12jinheng-12
 
1
 
eight years
 
inside factory
 
0.03
 
80%
 
0.024
14
 
Filing cabinet
 
QB1097-1991
 
15
 
eight years
 
inside factory
 
0.02
 
80%
 
0.24
15
 
telephone
         
eight years
 
inside factory
 
0.01
 
80%
 
0.024

 
total
 
 
 
 
 
 
 
 
 
1.945
 
 
 
5.1384

 
V. land
 
No. of parcel Land
 
land value in terms of per unit area (yuan/square)
 
area of structure(sq.m.)
 
No. of certificate
 
land-value amount
 
method
 
term
01 parcel land 01
 
218.5
 
60996.4
     
1332.7713
 
grant
 
50
total
             
1332.7713
       

 
11

--------------------------------------------------------------------------------


 